DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “first sensor senses a state of air introduced from an outside and transmits the introduced air to the package accommodation space, and the second sensor senses a state of the air passing the first sensor and introduced into the package accommodation space” in combination with the remaining elements as set forth claim 1. 
With regards to claims 2-12 are allowable based upon their dependency thereof claim 1.
With regards to claim 13
The prior art does not disclose or suggest the claimed “second sensor is disposed in the first sensor and senses a state of air passing the first sensor and introduced into the second accommodation space” in combination with the remaining elements as set forth claim 13. 
With regards to claims 14-20 are allowable based upon their dependency thereof claim 13.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ghidoni PG. Pub. No.: US 2018/0148323 A1 discloses a transducer modulus, comprising: a substrate; a cap on the substrate, defining a chamber; and a sensor modulus in the chamber, integrating a first MEMS transducer facing the chamber, and a second MEMS transducer facing the supporting substrate. The cap has a first opening that forms a path for access of the first environmental quantity exclusively towards a sensitive element of the first transducer, and the supporting substrate has a second opening that forms a path for access of the second environmental quantity exclusively towards a sensitive element of the second transducer, however is silent on first sensor senses a state of air introduced from an outside and transmits the introduced air to the package accommodation space, and the second sensor senses a state of the air passing the first sensor and introduced into the package accommodation space or second sensor is disposed in the first sensor and senses a state of air passing the first sensor and introduced into the second accommodation space.
Suvanto PG. Pub. No.: US 2017/0369305 A1 discloses a microelectromechanical system (MEMS) sensor device includes a package housing having a top member, bottom member, and a spacer coupled the top member to the bottom member, defining a cavity. At least one sensor circuit and a MEMS sensor disposed within the cavity of the package housing. A first opening formed on the package housing a control device embedded within the package housing is electrically coupled to the sensor circuit and is controlled to tune the MEMS sensor from a directional mode to an omni-directional , however is silent on first sensor senses a state of air introduced from an outside and transmits the introduced air to the package accommodation space, and the second sensor senses a state of the air passing the first sensor and introduced into the package accommodation space or second sensor is disposed in the first sensor and senses a state of air passing the first sensor and introduced into the second accommodation space.
Evans et al. PG. Pub. No.: US 2018/0317022 A1 discloses a microelectromechanical system ( MEMS) ambient pressure and acoustic sensor including an enclosure having an enclosure wall that defines an interior chamber and an acoustic input opening to the interior chamber, a moving structure positioned within the interior chamber and being acoustically coupled to the acoustic input opening. The moving structure having an acoustic sensing portion that is movable in response to an acoustic pressure input and an ambient pressure sensing portion that is movable in response to an ambient pressure input. The sensor further including a circuit electrically coupled to the moving structure and that is operable to determine an acoustic output and an ambient pressure output based on a movement of the moving structure, however is silent on first sensor senses a state of air introduced from an outside and transmits the introduced air to the package accommodation space, and the second sensor senses a state of the air passing the first sensor and introduced into the package accommodation space or second sensor is disposed in the first sensor and senses a state of air passing the first sensor and introduced into the second accommodation space.

 Mou et al. PG. Pub. No.: US 2020/0139368 A1 discloses a micro channel structure includes a substrate, a supporting layer, a valve layer, a second insulation layer, a vibration layer and a bonding-pad layer. A flow channel is formed on the substrate. A conductive part and a movable part are formed on the supporting layer and the valve layer, respectively. A first chamber is formed at the interior of a base part and communicates to the hollow aperture. A supporting part is formed on the second insulation layer. A second chamber is formed at the interior of the supporting layer and communicates to the first chamber through the hollow aperture. A suspension part is formed on the vibration layer. By providing driving power sources having different phases to the bonding-pad layer, the suspension part moves upwardly and downwardly, and a relative displacement is generated between the movable part and the conductive part, to achieve fluid transportation, however is silent on first sensor senses a state of air introduced from an outside and transmits the introduced air to the package accommodation space, and the second sensor senses a state of the air passing the first sensor and introduced into the package accommodation space or second sensor is disposed in the first sensor and senses a state of air passing the first sensor and introduced into the second accommodation space.
Zou et al. PG. Pub. No.: US 2020/0092658 A1 discloses a MEMS microphone, comprising a packaging structure that is enveloped by a PCB substrate (1) and a housing (2), wherein the packaging structure is provided with a MEMS acoustoelectric chip (3) therein, and the PCB substrate (1) is provided with a sound port (11) at a position that is corresponding to the MEMS acoustoelectric chip (3), wherein, the MEMS microphone further comprises a filter (5), wherein the filter (5) is embedded into a back , however is silent on first sensor senses a state of air introduced from an outside and transmits the introduced air to the package accommodation space, and the second sensor senses a state of the air passing the first sensor and introduced into the package accommodation space or second sensor is disposed in the first sensor and senses a state of air passing the first sensor and introduced into the second accommodation space.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCIS C GRAY/Primary Examiner, Art Unit 2852